Citation Nr: 1736456	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for frostbite residuals of the fingers and toes.

3.  Entitlement to a compensable rating prior to March 21, 2012, for right ankle sprain (previously rated as bilateral ankle sprain).

4.  Entitlement to an increased rating greater than 10 percent from March 21, 2012, for right ankle sprain (previously rated as bilateral ankle sprain).

5.  Entitlement to a compensable rating prior to March 21, 2012, for left ankle sprain (previously rated as bilateral ankle sprain).

6.  Entitlement to an increased rating greater than 10 percent from March 21, 2012, for left ankle sprain (previously rated as bilateral ankle sprain).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at VA Central Office in Washington, DC.  A transcript of the hearing is of record.

The Veteran's claims were remanded for additional development in February 2014.  Based on the association of VA treatment records, a March 2014 letter to the Veteran, the multiple VA examinations, and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the February 2014 Board remand, in an August 2014 rating decision the Appeals Management Center (AMC) granted entitlement to separate 10 percent ratings for the right and left ankle sprains, effective March 21, 2012.  Regardless of the AMC's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additional relevant evidence was added to the claims file following the final Supplemental Statement of the Case (SSOC), but in a September 2014 submission the Veteran specifically waived the right to have such evidence remanded for initial review by the Agency of Original Jurisdiction (AOJ).  As such, the Board may proceed with adjudication of the claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

As noted in the February 2014 Board remand, the issue of an increased rating for the Veteran's service-connected chondromalacia of the knees was raised during the January 2012 Board hearing, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the issue again is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for sleep is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran does not have frostbite or any associated residuals to the fingers, hands, and toes that was shown in service and has not otherwise been shown to be related to service.

2.  The Veteran's service-connected right ankle disability is manifested by complaints of pain and limited motion.

3.  The Veteran's service-connected left ankle disability is manifested by complaints of pain and limited motion.


CONCLUSIONS OF LAW

1.  Frostbite and any associated residuals to the hands, fingers, and toes were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a disability rating of 10 percent for right ankle sprain prior to March 21, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2016).

3.  The criteria for a disability rating greater than 10 percent for right ankle sprain are not met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).

4.  The criteria for a disability rating of 10 percent for left ankle sprain prior to March 21, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).

5.  The criteria for a disability rating greater than 10 percent for left ankle sprain are not met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that he incurred frostbite to the hands, fingers, and toes during service due to standing watch during inclement weather.

The Veteran's service treatment records document that he sought in-service treatment for knee and elbow pain and skin problems involving the head, back, penis, and neck.  He also had chicken pox over the entire body, but the record includes no complaints specifically regarding the fingers and toes.  Multiple in-service Reports of Medical Examination included normal examination findings as to the upper extremities, lower extremities, and neurologic system.  In a March 1995 Report of Medical History, the Veteran indicated a history of swollen or painful joints, but as to the specific problems described only knee and elbow problems and did not discuss finger or toe difficulties.  A May 1998 Report of Medical Examination prior to retirement included normal examination findings as to the upper extremities, lower extremities, and neurologic system.  In a contemporaneous Report of Medical History, the Veteran reported a history of swollen or painful joints and foot trouble, but when asked for specifics discussed only occasional aching pain in the knees, neck, and elbows.  He reported skin problems, but the reported symptoms did not involve the skin of the fingers or toes.

During November 1998 VA general and orthopedic examinations the Veteran discussed pain and problems in multiple joints, but the complaints did not include reported hand, finger, or toe problems.

In April 1999, the Veteran was seen for a general check-up, at which time he had no specific complaints.  In May 2001, the Veteran complained of questionable mild paresthesias in the left upper extremity.

In a July 2008 statement, the Veteran reported that he had incurred frostbite to the hands, fingers, and toes while standing night watches in inclement weather.  Currently he had problems with his joints sweating that would result in numbness or stiffness.  His joints would stiffen if he was in an air-conditioned environment for a long period.

In June 2009, the Veteran specifically denied problems with his feet during treatment for left wrist swelling.  During the visit, the Veteran did not describe specific problems with the fingers.  On examination, the fingers were normal and the toes showed no abnormalities.  There was possible eczema on the fingers, but no skin problems attributed to cold weather residuals.

During his initial treatment at a VA primary care clinic, the Veteran reported cold-related injuries that involved numbness at the tip of the fingers and fingers "locking up" due to cold exposure.  No specific related findings were made, although the assessment included a "History of cold-related injury: cold-associated numbness in fingers."

A March 2014 VA treatment record included the Veteran's denial of heat or cold intolerance involving the skin or changes in the skin or nails.

The Veteran was afforded a VA examination in May 2014 for his claimed frostbite residuals.  The examiner noted review of the claims file and indicated that the Veteran was not now and had never been diagnosed with cold injuries.  The Veteran reported exposure to cold temperatures while on active duty, specifically repeated exposures while onboard ship.  He stated that he sought treatment in service and felt numbness in the hands and toes that would resolve with warming them.  Currently, the Veteran experienced "locking" of all the fingers in the bilateral hands and cold sensation in the feet.  He currently had no numbness or tingling, but during such times Ibuprofen helped.  Following examination, the examiner indicated that she could not establish a diagnosis of a cold-related injury to the bilateral hands or feet because no pathology was found and there was no evidence of a cold-related injury in review of the claims file.

In a January 2015 statement, the Veteran reiterated that his in-service frostbite injuries were incurred to the hands, fingers, and toes while standing watch in sub-zero temperature on multiple occasions.  There was no swelling or discoloration, but there was acute numbness in the joints.  Since that time, the joints would sweat and tend to be numb with stiffness.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran had a frostbite injury in service and, by extension, any residuals of a frostbite injury at any time during the appellate time period.  

As to any other disability of the hands, fingers, and toes to account for the Veteran's symptoms of numbness and stiffness, there is no diagnosis of a disability that has been medically attributed to the Veteran's service.  As to the Veteran's contentions that he had frostbite injuries in service and residuals currently or otherwise a current disability due to service that would account for his symptoms, he certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing numbness and stiffness in the joints, and his assertions in that regard are entitled to some probative weight.  That said, given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing frostbite or other disability incurred during service, the Board concludes that in this case his statements regarding any such link are of limited probative weight and ultimately are outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  Here, the disability has not significantly changed and a uniform evaluation is warranted.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right and left ankle sprains are currently rated at noncompensably disabling prior to March 21, 2012, and as 10 percent disabling for each ankle from that date.  The Veteran alleges his right and left ankle disabilities warrant a higher rating.

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2016).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).

In April 2008, the Veteran had normal strength in the ankles.  

The Veteran was afforded a VA examination in February 2009.  The Veteran reported discomfort in both ankles that was aggravated by prolonged standing and walking.  There was no history of fracture, dislocation, or cast immobilization.  On examination, there was no localized tenderness, swelling, deformity, or instability.  Range of motion testing showed dorsiflexion to 15 degrees and plantar flexion to 30 degrees in both ankles and there was no pain in the range of motion.  There was no increased loss of motion following repetitive motion testing.  Anterior drawer sign was negative for laxity.  The examiner indicated that the Veteran's bilateral ankle disability would result in limitation in prolonged walking and negotiating uneven ground.  That said, there was no additional limitation due to pain, weakness, fatigue, lack of endurance, incoordination, or flare-ups.  The ankle problems did not affect activities of daily living and he did not require an assistive device for the ankles.

In June 2009, the Veteran denied any problems with the ankles or feet.  A March 2010 VA treatment record noted that the Veteran had no significant muscle atrophy in any joint.  February 2012, March 2012, and March 2013 VA treatment record documented worsening pain in the ankles with decreased range of motion.  He had had special shoe inserts made to help with the pain.  

In May 2014, the Veteran underwent a VA examination for the bilateral ankles.  The examiner noted review of the claims file and a diagnosis of bilateral ankle strain.  The Veteran reported that his ankle problems had worsened from the time of the last VA examination.  He described constant pain that was a 6 to 7 out of 10 and flared-up intermittently with no specific triggers.  The pain could be severe.  He was not experiencing a flare-up at the time of examination, but he described limited range of motion during the flare-ups.  On examination, right ankle plantar flexion was to 35 degrees, with pain onset at 35 degrees and dorsiflexion to 0 degrees, with pain onset at 0 degrees.  Left ankle plantar flexion results were the same as on the right, but dorsiflexion was to 10 degrees with pain onset at 10 degrees.  Following repetitive motion exercises ranges of motion were unchanged and the examiner indicated that there was no additional functional loss.  That said, there was functional loss overall due to less movement than normal and pain on movement in both ankles.  There was bilateral pain to palpation.  Muscle strength testing was normal in both ankles.  Anterior drawer and talar tilt tests were negative for laxity in the ankles.  There was no ankylosis of the ankles.  The Veteran regularly used non-prescribed bilateral ankle braces for stability.  Diagnostic testing of the ankles was normal.  The functional impact of the bilateral ankle disability was that the Veteran's work in audio and video equipment required him to take breaks when his ankle hurt after activity resulting in increased time to complete tasks.  As the Veteran was not having a flare-up of ankle problems, the examiner could not evaluate functional impact during flare-ups without resort to speculation.

The Board concludes that the evidence of record shows right and left ankle disabilities that more nearly approximate that which warrants the assignment of separate 10 percent disability ratings for moderate limitation of right and left ankle motion under DC 5271 for the entire appellate time period.  See 38 C.F.R. § 4.7 (2016).  At the time of the February 2009 VA examination the Veteran reported discomfort in the ankles and there was some limitation of motion on testing.  The Veteran otherwise has been consistent in his reports of ongoing pain and limited motion in the ankles throughout the appellate time frame, both prior and subsequent to the current effective date of the 10 percent rating assigned by the AOJ.  Nothing in the file suggests a significant change in the level of disability on the date selected by the AOJ.  It does not take a leap to establish if motion was full, there would be pain.  His report of discomfort is credible.  We find the eventual report that he has had pain with use to be credible and a 10 percent evaluation is warranted prior to March 21, 2012.  As such, the Board finds that separate 10 percent ratings for the right and left ankle problems are warranted under DC 5271 for the entire appellate time period.  

The Board concludes that the Veteran's symptoms do not reflect a disability picture that is more closely akin to marked limitation of ankle motion at any point on appeal and, as such, a rating greater than 10 percent for either ankle is not warranted.  In reaching that conclusion, the Board recognizes that the Veteran has reported worsening symptoms regarding the ankles during the appellate time period.  That said, objective testing throughout the appellate time period has shown between 20 and 30 degrees of combined lost motion in the ankle joints out of a possible 65 degrees of normal motion.  The Board concludes that such a loss of motion more closely approximates moderate loss of motion of each ankle.  

In addition, the Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The 2009 examination disclosed that gait was normal.  This reflects weight bearing.  In addition, he was able to stand on heels and toes; again reflecting weight-bearing.  At that time, there was minimal limitation of motion.   The 2014 examination is not significantly dissimilar.  The range of motion was from 0 to 35 degrees with pain at the endpoints.  On the left, the range of motion was from 10 to 35 degrees with pain at the endpoints.  Furthermore, strength was measures as 5 out of 5.  

In light of the foregoing, the Board concludes that the Veteran's right and left ankle disabilities most closely approximate that of pain on motion and that a rating greater than 10 percent for each ankle under DC 5271 is not warranted at any time on appeal. 

No other applicable DC would warrant an increased rating in this case.  DC 5270 provides for a rating for ankylosis of the ankle and DC 5272 for ankylosis of the subastragalar or talar joint.  Here, the Veteran's right and left ankles have limited motion, but are not "frozen," and therefore are clearly not ankylosed, as confirmed in the multiple VA examinations of record.  

In addition, additional compensable evaluations are available under DCs 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence of os calcis or excision or malunion of the talus.  Rather, the medical evidence indicates the main manifestation of the Veteran's right and left ankle disabilities are from pain with associated loss of motion.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board does not have a formal diagnosis of arthritis of either ankle, but even assuming such a diagnosis, separate ratings for arthritis under 5003 or 5010 are not appropriate.  The Board notes that Note (1) of DC 5003 specifically excludes combining 10 percent or 20 percent disability ratings with ratings based on limitation of motion.  In the instant case, the Veteran is already rated under DC 5271 based on limitation of motion.  As such, separate evaluations under the DC 5003 or 5010 would constitute pyramiding, since the Veteran's limitations of motion would be evaluated more than once for each ankle.  38 C.F.R. § 4.71a, DCs 5003, 5010.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the right and left ankles.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  The Board also finds it extremely significant that multiple records have noted normal muscle strength and the absence of muscle atrophy.  Thus, despite the Veteran's reported problems associated with the right and left ankles, he clearly is able to use the ankles in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right or left ankle disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for either ankle.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for either the Veteran's right or left ankle disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been sufficiently consistent throughout the appellate time period that assignment of staged ratings is not for application with respect to either ankle. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for frostbite residuals of the fingers and toes is denied.

Entitlement to a 10 percent rating for right ankle sprain prior to March 21, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 10 percent for right ankle sprain is denied for the entire appellate time period.

Entitlement to a 10 percent rating for left ankle sprain prior to March 21, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 10 percent for left ankle sprain is denied for the entire appellate time period.


REMAND

The Veteran also contends that he has a current sleep apnea disability that began during service.  The Board concludes that additional development is necessary.

A July 2010 letter from a fellow service member discussed how the Veteran had snored during service that it got so bad at one point that they recorded the snoring on a cassette tape and played it in the Veteran's ear while he was sleeping.  The Veteran awoke and said that he thought there was a grizzly bear in the room.  Later in service, the Veteran had problems with daytime sleepiness, including dozing off and snoring during regular conversations.

A July 2010 letter from another service member noted that he had slept in a difference room from the Veteran aboard ship, but that he could still easily hear the Veteran snoring.  Eventually, the crew implemented a rule to have all doors and hatches closed at night in order to keep from being disturbed by the Veteran's snoring.  The service member had witnessed that the snoring had continued after service.

A July 2010 letter from yet another service member discussed the Veteran's problems with daytime somnolescence and worsening snoring during service.

In May 2014, the Veteran was afforded a VA examination for his sleep apnea claim.  The examiner noted review of the claims file and the Veteran's 2006 diagnosis of obstructive sleep apnea (although the Veteran reported an original diagnosis of sleep apnea around 2000).  The Veteran reported snoring at night and daytime sleepiness beginning in the 1970s, but denied seeking in-service evaluation or treatment for the symptoms.  Following examination, the examiner concluded that it was less likely than not that the sleep apnea was related to service.  The rationale noted review of the claims file and that there was no evidence of sleep apnea or elated symptoms documented in the service treatment records.

In a January 2015 statement, the Veteran stated that he noticed symptoms of sleep apnea during active service in 1979.  He noted that he was the center of jokes and scrutiny by his shipmates.  He specifically discussed loud snoring.  The symptoms had worsened over time until he eventually was diagnosed with sleep apnea and prescribed a CPAP machine.  

The Board finds that the above May 2014 VA examination report findings are inadequate.  Specifically, the opinion relied solely on the absence of any service treatment records documenting sleep apnea in service.  The foregoing, however, fails to take into account the lay reports of in-service symptoms that included loud snoring and daytime sleepiness.  The Veteran and his fellow service members are competent to report such symptoms and the Veteran's explanation that he did not discuss these symptoms at the time because he did not realize that the symptoms could relate to a disability is entirely reasonable.  As such, a remand for a medical opinion that takes into account the competent and credible lay statements regarding in-service symptomatology is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional for the sleep apnea claim.  The electronic claims file must be provided for review.  After reviewing the file, the medical professional should offer an opinion as to whether the diagnosed obstructive sleep apnea had its onset during service or is otherwise related to service.

The reviewing medical professional is asked to specifically consider, and reconcile to the extent necessary, the lay statements of the Veteran and his fellow service members regarding in-service loud snoring that was disturbing to his shipmates and his daytime sleepiness.  These statements are to be considered credible evidence and the opinion may not be based solely on the lack of documented complaints or diagnoses in the service treatment records.  A complete rationale for the opinions provided is necessary.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The medical professional should provide a complete explanation for any opinion provided.

2.  After the above is complete, readjudicate the claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


